UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ww ww ew eww wee ee ww ee ee eee ee ee lr ee xX
DARIUS LANE, :
Plaintiff,
-against-
COMMON GROUND MANAGEMENT
CORPORATION,
Defendant. :
wee esse Me we ww we ewe ee ee ew ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

 
 
      
    

 

USDC SDNY
pOCUM
ELECTRONICALLY FILED

Dare FCED: WOLDAM "NO 2 6009

  

  

 

 

ORDER

19 Civ. 8081 (GBD)

This Court having been advised that the parties have reached a settlement in principle, the

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York
November 26, 2019

CGFOR B. DANIELS
ited States District Judge

 
